Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT is made and entered into as of the 30th day of April,
2014 (the “Agreement”), by and between CMG HOLDINGS GROUP, INC., a Nevada
corporation (“CMG”), having its principal place of business at 875 North
Michigan Avenue, Chicago, IL 60611, and Glenn Laken (“Employee”) of CMG
(Employee and CMG are collectively referred to as the “Parties”).

 

WITNESSETH:

 

WHEREAS, CMG is engaged in the business of experiential advertising and
marketing through its subsidiary, XA, The Experiential Agency, Inc. (“XA”) and
on-line gaming, through its subsidiary, Good Gaming, Inc. (“GGI”)(the
“Businesses”); and

 

WHEREAS, Employee has represented that he has the experience, background and
expertise necessary to enable him to be CMG’s Chief Executive Officer and to
manage the businesses of XA and GGI; and

 

WHEREAS, based on such representation, on April 7, 2014, the Board (as defined
below) approved to appoint and employ Employee as CMG’s Chief Executive Officer
and grant Employee a warrant to purchase a total of forty million (40,000,000)
shares of Common Stock at an exercise price of $0.0155 with a term of five years
(the “Warrants”);

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the Parties agree as follows:

 

1. DEFINITIONS.  As used herein, the following terms shall have the following
meanings:

 

1.1 “Affiliate” means any Person controlling, controlled by or under common
control with CMG, including XA and GGI.

 

1.2  “Board” means the Board of Directors of CMG Holdings Group, Inc.

 

1.3  “Cause” means:

 

  1.3.1 Employee’s persistent failure to perform his duties and responsibilities
as set forth in a written job description as designated by the Board after
delivery of written notice to Employee detailing the basis for such failure,
with a reasonable opportunity for Employee to cure such failure (not to exceed
30 days); provided, however, if Employee shall be diligently pursuing a cure,
CMG may, in its discretion, extend such period for a reasonable period of time;

 

  1.3.2 Employee’s knowing participation in any activity that is competitive
with or financially injurious to CMG;

 



 

 

 

  1.3.3 Employee’s commission of any fraud against CMG, or unauthorized use or
appropriation of any funds or properties of CMG for Employee’s personal gain;

 

  1.3.4 Employee’s conviction of a felony offense involving moral turpitude;

 

  1.3.5 Employee’s knowing misappropriation of trade secrets or proprietary
information of CMG, CMG customers, suppliers or other third parties, who have
provided confidential or proprietary information to CMG pursuant to an effective
confidentiality agreement with CMG;

 

1.4 “Common Stock” means CMG’s $.001 par value per share common stock.

 

1.5 “Date of Termination” means (a) in the case of a termination for which a
Notice of Termination (as hereinafter defined in Section 5.4.3) is required, the
date of actual receipt of such Notice of Termination or, if later, the date
specified therein, as the case may be, and (b) in all other cases, the actual
date on which the Employee’s employment terminates during the Term of Employment
(as hereinafter defined in Section 3) (it being understood that nothing
contained in this definition of “Date of Termination” shall affect any of the
cure rights provided to the Employee or CMG in this Agreement).

 

1.6 “Disability” means Employee’s inability to render, for a period of nine (9)
consecutive months, services hereunder due to his physical or mental incapacity.

 

1.7 “Effective Date” means April 7, 2014.

 

1.8 “Person(s)” means any individual or entity of any kind or nature, including
any other person as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, and as used in Sections 13(d) and 14(d) thereof.

 

1.9 “Prospective Customer” shall mean any Person which has either (a) entered
into a nondisclosure agreement with CMG, XA or GGI or any other CMG subsidiary
or (b) has within the preceding 12 months received a currently pending and not
rejected written proposal in reasonable detail from CMG, XA, GGI or another CMG
subsidiary.

 

1.10 “Severance Payments” shall mean any payments made under section 5.3.5.

 

2. EMPLOYMENT.

 

2.1 Agreement to Employ. Effective as of the Effective Date, CMG hereby agrees
to employ Employee, and Employee hereby agrees to serve, subject to the
provisions of this Agreement, as an officer and employee of CMG.

 

2.2 Duties and Schedule. Employee shall serve as CMG’s Chief Executive Officer
and shall have such responsibilities as designated by the Board that are not
inconsistent with applicable laws, regulations and rules. Employee shall report
directly to the Board as circumstances may require.

 



2

 

 

3.            TERM OF AGREEMENT. Unless Employee’s employment shall sooner
terminate pursuant to Section 5, CMG shall employ Employee for a term commencing
on the Effective Date and ending on the fifth anniversary thereof, which shall
be renewed for additional three-year terms unless notice of non-renewal is
received by Employee from CMG within ninety (90) days of the end of the initial
five year term or a subsequent three year renewal term.  The period during which
Employee is employed pursuant to this Agreement shall be referred to as the
“Term” or the “Term of Employment”.

 

4. COMPENSATION.

 

4.1 Salary. Employee’s salary during the Term shall be $180,000 per year (the
“Salary”) payable in accordance with CMG’s normal payroll practices. All
applicable withholding taxes shall be deducted from such payments. The Board, or
the Compensation Committee of the Board, if any, will review Employee’s Salary
at least once per year and may, in its discretion, increase (but not decrease)
the Salary in accordance with CMG’s compensation policies.  In the event that
the Company lacks sufficient cash to pay the Salary, the Company may, at
Employee’s discretion either (i) accrue the Salary until such time as it can be
paid in cash; provided, however that the Salary may not be accrued for more than
four (4) months or (ii) pay the Salary in Company common stock at a price equal
to the 30-day trailing volume weighted average price as reported by Bloomberg,
L.P. prior to the date the Salary is due.

 

4.2 Cash Bonus. Employee shall be entitled to cash bonuses as may be granted in
the discretion of the Board.

 

4.3 Equity Compensation. Employee hereby acknowledges receipt of the Warrants as
compensation hereunder.

 

4.4 Health Insurance; Other Employee Benefits. During the Term, Employee shall
receive such health coverage as is available to employees of CMG and/or any CMG
subsidiary.    In addition, during the Term, Employee shall be eligible to
participate in any other employee benefit plan, program or practice, in each
case, sponsored by CMG for its executives or employees on terms and conditions
set forth in such programs and plans (as amended from time to time).

 

4.5 Vacation. Employee shall be entitled to four (4) weeks of paid vacation per
calendar year taken at such times so as to not materially impede his duties
hereunder. Vacation days that are not taken may not be carried over into future
years.  Illness days shall be consistent with CMG’s standard policies.

 

4.6 Monthly Allowances. Employee shall receive allowances of $1,000 per month
for purposes such as automobile, cellular phone and other expenses reasonably
related to the Businesses.

 

4.7 Business Expenses. Employee shall be reimbursed by CMG for all ordinary and
necessary expenses incurred by Employee in the performance of his duties
hereunder on behalf of CMG, XA, GGI or any other subsidiary.

 



3

 

 

5. TERMINATION.

 

5.1 Termination Due to Death or Disability.

 

  5.1.1 Death. This Agreement shall terminate immediately upon the death of
Employee.  Upon Employee’s death, Employee’s estate or Employee’s legal
representative, as the case may be, shall be entitled to Employee’s accrued and
unpaid Salary and vacation as of the date of Employee’s death, plus all other
compensation and benefits that were vested through the date of Employee’s death,
including, but not limited to, any vested and unpaid or granted and unpaid
annual bonus and equity award(s) for the calendar year prior to Employee’s
death.

 

  5.1.2 Disability. In the event of Employee’s Disability, this Agreement shall
terminate and Employee shall be entitled to receive the following: (i)
continuation of Employee’s Salary for Employee’s Disability period (it being
understood that such period will be nine months from the first date that
Employee is unable to work), and (ii) any unvested equity compensation will
continue to vest for a period of three (3) years after the Employee’s Disability
occurs. In addition, Employee shall also be entitled to (a) accrued and unpaid
vacation as of the Date of Termination; and (b) all other compensation and
benefits that were vested through the Date of Termination, including, but not
limited to, any vested and unpaid or granted and unpaid annual bonus and equity
award(s) through the first day of Employee’s Disability.

 

5.2 Termination by CMG for Cause.  CMG may terminate Employee’s employment
hereunder for Cause by delivery of written notice to Employee specifying the
cause or causes relied upon for such termination. If CMG terminates Employee’s
employment hereunder for Cause, Employee shall be entitled only to (a)
Employee’s accrued and unpaid Salary and vacation through the Date of
Termination; and (b) all other compensation and benefits that were vested
through the Date of Termination, including, but not limited to, any vested and
unpaid or granted and unpaid annual bonus and equity award(s) through the Date
of Termination.

 

5.3 Termination Without Cause. CMG may terminate the Employee’s employment
hereunder without Cause. If CMG terminates the Employee’s employment hereunder
without Cause, other than due to death or Disability, the Employee shall be
entitled to only the following:

 

  5.3.1 Employee’s accrued and unpaid Salary and vacation through the Date of
Termination;

 

  5.3.2 all other compensation and benefits that were granted through the Date
of Termination, including but not limited to, any granted and unpaid annual
bonus and equity award(s) through the Date of Termination. All such granted
equity awards(s) that have not vested shall immediately vest upon the Date of
Termination;

 



4

 

 

  5.3.3 All equity compensation shall immediately vest; and

 

  5.3.4 CMG shall continue or cause to be continued at the expense of CMG the
Employee’s life and medical insurance benefits in effect immediately prior to
the Date of Termination until the earlier of: (a) two (2) years from the Date of
Termination, (b) the date Employee reaches normal retirement age, (c) the date
on which Employee becomes eligible for coverage under another employer’s plan,
or (d) Employee’s cancellation of such coverage in writing; and

 

  5.3.5 Employee shall be entitled to Severance Payments as set forth below:

 

  5.3.5.1 In the event that during the Term, CMG terminates Employee’s
employment hereunder without Cause or Employee terminates the employment for
Good Reason, as defined below in Section 5.4, Employee shall be entitled to the
severance payments in the amount equal to the Salary that he would have received
for a period of one (1) year immediately after the Date of Termination;

 

  5.3.5.2 All Severance Payments set forth in this Section 5.3.5 are subject to
the following conditions: (a) Employee shall perform such reasonable duties as
may be requested by CMG during the period the Severance Payments set forth in
this Section 5.3.5 are made; (b) Employee shall refrain from disparaging CMG,
CMG and any of their directors, officers, employees or affiliates and CMG shall
refrain from denigrating Employee; and (c) Employee cooperates with CMG in all
reasonable requests to transition Employee’s replacement.  Subject to Employee’s
compliance with the foregoing, all Severance Payments set forth in this Section
5.3.5 shall be paid to Employee in installments over the Term, with the first
installment payment, which shall cover the period from Employee’s Date of
Termination to the first regularly scheduled CMG payroll date that occurs after
the fifty-fifth (55th) day following Employee’s Date of Termination, shall be
paid to Employee on such regularly scheduled payroll date after such fifty-fifth
(55th) day and the remaining amounts shall be paid to Employee in installments
over the remainder of the Term in accordance with CMG’s regularly scheduled
payroll dates, commencing with CMG’s first regularly scheduled payroll date that
occurs after such first payment.

 



5

 

 

5.4 Termination by Employee. Any termination of this Agreement by Employee by
formal notice shall have the same effect as a termination by CMG for Cause,
unless Employee terminates employment for “Good Reason” as defined below.  A
termination for Good Reason shall have the same effect as a termination by CMG
without Cause.

 

  5.4.1 For purposes of this Agreement “Good Reason” shall mean 1) a material
diminution in Employee’s duties and responsibilities, or material change in
reporting structure; 2) CMG shall default in the performance of any of its
material obligations under this Agreement (provided that, in any such case,
Employee shall have provided the Board with written notice of such default and
not less than thirty (30) days to cure such default); 3) the occurrence of a
Change of Control (as defined below); or 4) CMG requests that Employee engage in
any illegal conduct, or retaliates against Employee for objecting to any illegal
conduct by CMG.

 

  5.4.2 For purposes of this Agreement, “Change in Control” shall mean:  (i) any
acquisition by any person or any persons acting together which would constitute
a “group” for purposes of Section 13(d) of the Securities Exchange Act of 1934
(a “Group”) of fifty percent (50%) or more of the total voting power of all
classes of capital stock of CMG entitled to vote generally in the election of
the Board; (ii) any other acquisition by any person or group of the power to
elect, appoint or cause the election or appointment of at least a majority of
the members of the Board through beneficial ownership of the capital stock or
otherwise; (iii) the merger or consolidation of CMG as a result of which persons
who were stockholders of CMG immediately prior to such merger or consolidation,
do not, immediately thereafter, own, directly or indirectly, 50% or more of the
combined voting power entitled to vote generally in the election of directors of
the merged or consolidated company; (iv) the sale, transfer or other disposition
of all or substantially all of the assets of CMG through one transaction or a
series of related transactions to one or more persons or entities who are not,
immediately prior to such sale, transfer or other disposition, stockholders of
CMG immediately prior to such sale(s), transfer(s) or other disposition(s).
Notwithstanding the foregoing, or anything to the contrary contained herein, it
shall not be a Change in Control if any of the foregoing transactions are
approved in writing by persons who, as of the date of this Agreement, in the
aggregate, own more than 50% of the voting stock of CMG.

 

  5.4.3 Notice of Termination.  Any termination of the Employee by CMG shall be
communicated by a notice of termination to the Employee given in accordance with
Section 8.4 of this Agreement (the “Notice of Termination”).  Such notice shall
(a) indicate the specific termination provision in this Agreement relied upon
and (b) if the termination date is other than the date of receipt of such
notice, specify the dates on which the Employee’s employment is to be terminated
(which date shall not be earlier than the date on which such notice is given).

 

5.5 Payment. Except as otherwise provided in this Agreement, more specifically
excluding Severance Payments, any payments to which the Employee shall be
entitled under this Section 5, including, without limitation, any economic
equivalent of any benefit, shall be made as promptly as possible following the
Date of Termination, but in no event more than 30 days after the Date of
Termination.  If the amount of any payment due to the Employee cannot be finally
determined within 30 days after the Date of Termination, such amount shall be
reasonably estimated on a good faith basis by CMG and the estimated amount shall
be paid no later than thirty (30) days after such Date of Termination.  As soon
as practicable thereafter, the final determination of the amount due shall be
made and any adjustment requiring a payment to Employee shall be made as
promptly as practicable.  The payment of any amounts under this Section 5 shall
not affect Employee’s rights to receive any workers’ compensation benefits.

 



6

 

 

5.6 No Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any plan, program, policy or
practice provided by CMG or its subsidiaries, if any, and for which the Employee
may qualify, nor shall anything herein limit or otherwise affect such rights as
Employee may have under any other contract or agreement with the CMG or its
subsidiaries, at or subsequent to the Date of Termination (“Other Benefits”),
which such Other Benefits shall be payable in accordance with such plan, policy,
practice or program or contract or agreement, except as explicitly modified by
this Agreement. Notwithstanding the foregoing, if Employee receives payments and
benefits pursuant to Section 5.3 of this Agreement, Employee shall not be
entitled to any severance pay or benefits under any severance plan, program or
policy of CMG, unless otherwise specifically provided therein in a specific
reference in or to this Agreement.

 

6. EMPLOYEE’S REPRESENTATIONS. The Employee represents and warrants to CMG that:
(a) he is subject to no contractual, fiduciary or other obligation which may
affect the performance of his duties under this Agreement; (b) he has
terminated, in accordance with their terms, any contractual obligation which may
affect his performance under this Agreement; (c) his employment with CMG will
not require him to use or disclose proprietary or confidential information of
any other person or entity; and (d) any other agreements he previously had with
CMG with respect to a consulting arrangement are hereby terminated and of no
further force or effect.

 

7. NON-COMPETITION: NON-DISCLOSURE; INVENTIONS.

 

7.1 Trade Secrets. Employee acknowledges that his employment position with CMG
is one of trust and confidence. Employee further understands and acknowledges
that, during the course of Employee's employment with CMG, Employee will be
entrusted with access to certain confidential information, specialized knowledge
and trade secrets which belong to CMG including but not limited to, their
methods of operation and developing customer base, its manner of cultivating
customer relations, its practices and preferences, current and future market
strategies, formulas, patterns, patents, devices, secret inventions, processes,
compilations of information, records, and customer lists, all of which are
regularly used in the operation of their business and which Employee
acknowledges have been acquired, learned and developed by them only through the
expenditure of substantial sums of money, time and effort, which are not readily
ascertainable, and which are discoverable only with substantial effort, and
which thus are the confidential and the exclusive Property of CMG (hereinafter
“Trade Secrets”). Employee covenants and agrees to use his best efforts and
utmost diligence to protect those Trade Secrets from disclosure to third
parties.  Employee further acknowledges that, absent the protections afforded
CMG in Section 7, Employee would not be entrusted with any of such Trade
Secrets. Accordingly, Employee agrees and covenants (which agreement and
covenant shall survive the termination of this Agreement regardless of the
reason) as follows:

 

  7.1.1 Employee will at no time take any action or make any statement that will
disparage or discredit CMG, any of its subsidiaries or their products or
services;

 



7

 

 

  7.1.2 During the period of Employee's employment with CMG and for twenty-four
(24) months immediately following the termination of such employment, Employee
will not disclose or reveal to any person, firm or corporation other than in
connection with the business of CMG or as may be required by law, any Trade
Secret used or useable by CMG or any of its subsidiaries, divisions or
Affiliates (collectively the “Companies”) in connection with their respective
businesses, known to Employee as a result of his employment by CMG, or other
relationship with the Companies, and which is not otherwise publicly available.
Employee further agrees that during the term of this Agreement and at all times
thereafter, he will keep confidential and not disclose or reveal to any person,
firm or corporation other than in connection with the business of the Companies
or as may be required by applicable law, any information received by him during
the course of his employment with regard to the financial, business, or other
affairs of the Companies, their respective officers, directors, customers or
suppliers which is not publicly available;

 

  7.1.3 Upon the termination of Employee's employment with CMG, Employee will
return to CMG all documents, customer lists, customer information, product
samples, presentation materials, drawing specifications, equipment and other
materials relating to the business of any of the Companies, which Employee
hereby acknowledges are the sole and exclusive property of the Companies or any
one of them.  Nothing in this Agreement shall prohibit Employee from retaining,
at all times any document relating to his personal entitlements and obligations,
his rolodex, his personal correspondence files; and any additional personal
property;

 

  7.1.4 During the term of the Agreement and, for a period of twenty-four (24)
months immediately following the termination of the Employee's employment with
CMG, Employee shall not: compete, or participate as a shareholder, director,
officer, partner (limited or general), trustee, holder of a beneficial interest,
employee, agent of or representative in any business competing directly with the
Companies without the prior written consent of CMG, which may be withheld in
CMG’s sole discretion; provided, however, that nothing contained herein shall be
construed to limit or prevent the purchase or beneficial ownership by Employee
of less than five percent of any security registered under Section 12 or 15 of
the Securities Exchange Act of 1934;

 



8

 

 

  7.1.5 During the term of the Agreement and, for a period of twenty-four (24)
months immediately following the termination of the Employee's employment with
CMG, Employee will not:

 

  7.1.5.1 solicit or accept competing business from any customer of any of the
Companies or any person or entity known by Employee to be or have been, during
the preceding 18 months, a customer or Prospective Customer of any of the
Companies without the prior written consent of CMG;

 

  7.1.5.2 encourage, request or advise any such customer or Prospective Customer
of any of the Companies to withdraw or cancel any of their business from or with
any of the Companies; or

 

  7.1.6 Employee will not during the period of his employment with CMG and,
subject to the provisions hereof for a period of twenty-four (24) months
immediately following the termination of Employee's employment with CMG,

 

  7.1.6.1 conspire with any person employed by any of the Companies with respect
to any of the matters covered by this Section 7;

 

  7.1.6.2 encourage, induce or solicit any person employed by any of the
Companies to facilitate Employee's violation of the covenants contained in this
Section 7;

 

  7.1.6.3 assist any entity to solicit the employment of any employee of any of
the Companies; or

 

  7.1.6.4 employ or hire any employee of any of the Companies, or solicit or
induce any such person to join the Employee as a partner, investor, coventurer,
or otherwise encourage or induce them to terminate their employment with any of
the Companies. Employee shall not be deemed to hire any such person so long as
Employee did not directly or indirectly engage in or encourage such hiring.

 

7.2 Employee expressly acknowledges that all of the provisions of this Section 7
of this Agreement have been bargained for and Employee's agreement hereto is an
integral part of the consideration to be rendered by the Employee which
justifies the rate and extent of the compensation provided for hereunder.

 

7.3 Employee acknowledges and agrees that a violation of any one of the
covenants contained in this Section 7 shall cause irreparable injury to CMG,
that the remedy at law for such a violation would be inadequate and that CMG
shall thus be entitled to temporary injunctive relief to enforce that covenant
until such time that a court of competent jurisdiction either (i) grants or
denies permanent injunctive relief or (ii) awards other equitable remedy(s) as
it sees fit.

 



9

 

 

7.4 Successors.

 

  7.4.1 Employee. This Agreement is personal to Employee and, without the prior
express written consent of CMG, shall not be assignable by Employee, except that
Employee’s rights to receive any compensation or benefits under this Agreement
may be transferred or disposed of pursuant to testamentary disposition,
intestate succession or a qualified domestic relations order or in connection
with a Disability. This Agreement shall inure to the benefit of and be
enforceable by Employee’s estate, heirs, beneficiaries, and/or legal
representatives.

 

  7.4.2 CMG. This Agreement shall inure to the benefit of and be binding upon
CMG and its successors and assigns.

 

7.5 Inventions and Patents. CMG shall be entitled to the sole benefit and
exclusive ownership of any inventions or improvements in drugs, products,
processes, or other things that may be made or discovered by Employee while he
is in the service of CMG, and all patents for the same. During the Term,
Employee shall do all acts necessary or required by CMG to give effect to this
section and, following the Term, Employee shall do all acts reasonably necessary
or required by CMG to give effect to this section.  In all cases, CMG shall pay
all costs and fees associated with such acts by Employee.

 

8. MISCELLANEOUS.

 

8.1 Indemnification.  CMG and each of its subsidiaries shall, to the maximum
extent provided under applicable law, indemnify and hold Employee harmless from
and against any expenses, including reasonable attorney’s fees, judgments,
fines, settlements and other legally permissible amounts (“Losses”), incurred in
connection with any proceeding arising out of, or related to, Employee’s
employment by CMG, other than any such Losses incurred as a result of Employee’s
negligence or willful misconduct.  CMG shall, or shall cause a subsidiary
thereof to, advance to Employee any expenses, including attorney’s fees and
costs of settlement, incurred in defending any such proceeding to the maximum
extent permitted by applicable law.  Such costs and expenses incurred by
Employee in defense of any such proceeding shall be paid by CMG or applicable
subsidiary in advance of the final disposition of such proceeding promptly upon
receipt by CMG of (a) written request for payment; (b) appropriate documentation
evidencing the incurrence, amount and nature of the costs and expenses for which
payment is being sought; and (c) an undertaking adequate under applicable law
made by or on behalf of Employee to repay the amounts so advanced if it shall
ultimately be determined pursuant to any non-appealable judgment or settlement
that Employee is not entitled to be indemnified by CMG or any subsidiary
thereof. CMG will provide Employee with coverage under all director’s and
officer’s liability insurance policies which is has in effect during the Term,
with no deductible to Employee.

 

8.2 Applicable Law. Except as may be otherwise provided herein, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Nevada, applied without reference to principles of conflict of laws.

 



10

 

 

8.3 Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors or legal representatives.

 

8.4 Notices.  All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Employee:

 

Glenn Laken

2130 North Lincoln Park West

Apartment 8N

Chicago, IL  60614

 

If to CMG:

 

CMG Holdings Group, Inc.

875 North Michigan Avenue

Chicago, IL 60611

Phone: 646-688-6381

E-mail: captjedge@aol.com

 

With a copy to (which shall not constitute notice):

 

Ofsink, LLC

230 Park Avenue, Suite 851

New York, New York 10169

Attn: Darren Ofsink

Facsimile: 646-224-9844

 

Or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.

 

8.5 Withholding. CMG may withhold from any amounts payable under the Agreement,
such federal, state and local income, unemployment, social security and similar
employment related taxes and similar employment related withholdings as shall be
required to be withheld pursuant to any applicable law or regulation.

 

8.6 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and any such provision which is not valid or enforceable in
whole shall be enforced to the maximum extent permitted by law.

 



11

 

 

8.7 Captions. The captions of this Agreement are not part of the provisions and
shall have no force or effect.

 

8.8 Entire Agreement. This Agreement contains the entire agreement among the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.

 

8.9 Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Employee’s employment
hereunder to the extent necessary to the intended preservation of such rights
and obligations.

 

8.10 Waiver. Either Party's failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, or prevent that party thereafter from enforcing each
and every other provision of this Agreement.

 

8.11 Joint Efforts/Counterparts. Preparation of this Agreement shall be deemed
to be the joint effort of the parties hereto and shall not be construed more
severely against any party.  This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

8.12 Representation by Counsel.   Each Party hereby represents that it has had
the opportunity to be represented by legal counsel of its choice in connection
with the negotiation and execution of this Agreement.

 

8.13 No Mitigation. Employee shall have no duty to seek other employment and the
amounts, benefits and entitlements payable to Employee hereunder or otherwise
shall not be subject to reduction, offset or repayment for any compensation
received by Employee from services provided by Employee following the
termination of Employee’s employment with CMG.

 

8.14 Section 409A.

 

  8.14.1 The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  In no event whatsoever shall CMG be
liable for any additional tax, interest or penalty that may be imposed on the
Employee by Code Section 409A or damages for failing to comply with Code Section
409A.

 

  8.14.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  Notwithstanding anything to the contrary in
this Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (B) the date of the Employee’s death, to the
extent required under Code Section 409A.  Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section
8.14 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Employee in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 



12

 

 

  8.14.3 To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Employee, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

  8.14.4 For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of CMG.

 

  8.14.5 Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

 



13

 

 

8.15 Adjustment. Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that as a result of any payment or distribution
by CMG to or for Employee’s benefit whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payments”), Employee would be subject to the excise tax imposed by
Sections 409A, 280G or Section 4999 of the Internal Revenue Code or any interest
or penalties are incurred by Employee with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), Employee shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that,
after payment by the Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes and Excise Tax imposed upon the Gross-Up Payment, Employee is in the same
after-tax position as if no Excise Tax had been imposed upon Employee with
respect to the Payments, provided further that such Gross-Up Payment shall be
made prior to April 15th of the calendar year following the year in which
Employee receive any payment or distribution from CMG which gives rise to a
Gross-Up Payment.

 

-- Signature page follows --

 



14

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 



EMPLOYEE:   CMG HOLDINGS GROUP, INC.         /s/ Glenn
Laken                                                By: /s/ Jeffrey
Devlin                                              Glenn Laken   Name: Jeffrey
Devlin     Title: Director and Chief Financial Officer

 

 

15



 

